          Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               4/29/2020


     Wanda Williams,

                         Plaintiff,
                                                                  17-CV-1996 (AJN)
                  –v–
                                                             MEMORANDUM OPINION
     New York City Department of Education and                   AND ORDER
     Principal Teri Stinson,

                         Defendants.


ALISON J. NATHAN, District Judge:

         Pro se Plaintiff Wanda Williams brings this employment discrimination action against

the New York City Department of Education (“DOE”) and Teri Stinson. Before the Court is

Defendants’ motion for summary judgment. Dkt. No. 77. For the reasons stated below, the

motion is GRANTED.

I.       BACKGROUND

         The following facts are drawn from the parties’ statements made pursuant to Local Civil

Rule 56.1.

         Since 2012, Plaintiff Wanda Williams has worked as a substitute teacher for New York

City Public Schools. Defendants’ Local Civil Rule 56.1 Statement of Undisputed Facts

(“Defendants 56.1”), Dkt. No. 80, ¶ 1; Plaintiff’s Local Civil Rule 56.1 Statement of Undisputed

Facts (“Plaintiff 56.1”), Dkt. No. 101, ¶ 1. In January of 2014, Plaintiff accepted a substitute

teaching assignment at Hernandez-Hughes School, P.S. 30M, through the DOE’s centralized

SubCentral assignment system. Defendants 56.1 ¶ 3; Plaintiff 56.1 ¶ 3. She was a substitute

teacher for Lydia Torgbor’s kindergarten class, which the DOE refers to as K-229. Defendants
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 2 of 11



56.1 ¶ 10; Plaintiff 56.1 ¶ 10. As Torgbor was suffering from a medical issue, Plaintiff

continued substitute teaching for K-229 on a per diem basis through March 20, 2014.

Defendants 56.1 ¶ 9; Plaintiff 56.1 ¶ 9.

       Plaintiff then stopped substitute teaching for K-229 and began accepting assignments at

another school. The circumstances of her departure from P.S. 30M are disputed. Plaintiff

alleges that she was told that it was mandatory that she take one day off by the school’s payroll

secretary, and then subsequently had her assignment cancelled from the SubCentral system by

Principal Stinson and the payroll secretary. Amended Complaint, Dkt. No. 35, ¶¶ 38-39;

Plaintiff 56.1 ¶ 13-14. Plaintiff alleges that being forced out of the substitute role was especially

harmful to her, because her work in K-229 would have given her the right under DOE and union

rules to receive the K-229 position permanently for the 2014-15 school year as well, although

Defendants dispute this. Amended Complaint ¶ 27. Defendants contend that Plaintiff abruptly

and unexpectedly stopped reporting to P.S. 30M and instead began accepting substitute teaching

assignments at the other school. Defendants 56.1 ¶¶ 12-14. P.S. 30M then found another

substitute teacher to cover K-229 for the remainder of the 2013-14 school year. Defendants 56.1

¶ 15; Plaintiff 56.1 ¶ 15. Torgbor retired from teaching and was replaced over that summer by a

new teacher who Plaintiff claims is substantially younger than her. Defendants 56.1 ¶¶ 28, 30;

Plaintiff 56.1 ¶¶ 28, 30. Plaintiff continued to work as a per diem substitute teacher at various

DOE schools. Defendants 56.1 ¶¶ 33-34; Plaintiff 56.1 ¶¶ 33-34.

       Plaintiff brought this lawsuit in March of 2017 alleging numerous claims of race

discrimination, age discrimination, and retaliation under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act (“ADEA”),

29 U.S.C. § 621 et seq., the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law



                                                  2
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 3 of 11



§§ 290–97, and the New York City Human Rights Law (“NYCHRL”), N.Y. City Admin. Code

§§ 8-101–31. See Amended Complaint, Dkt. No. 35. Defendants moved to dismiss the

Amended Complaint in its entirety. The Court granted the motion in part and denied it in part.

Dkt. No. 50. It dismissed all of Plaintiff’s claims except for her claim that “she was

discriminated against in her termination/demotion from the PS 30M K-229 position, when she

was entitled to return for the 2014-2015 school year.” Id. at 20. The Court concluded that this

claim was “adequately stated against the DOE under the ADEA and against Ms. Stinson under

the NYSHRL and NYCHRL.” Id.

II.    LEGAL STANDARD

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The court must “construe the facts in the light most favorable to the non-moving party

and resolve all ambiguities and draw all reasonable inferences against the movant.” Delaney v.

Bank of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (internal quotation marks and alterations

omitted). If the court determines that “the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no genuine issue for trial” and summary

judgment should be granted to the moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks and citation omitted).

       It is the initial burden of the movant to present evidence on each material element of its

claim or defense and demonstrate that he is entitled to relief as a matter of law. See Vt. Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). However, when the burden

of proof at trial would fall on the non-moving party, the moving party may meet its burden by

“point[ing] to a lack of evidence . . . on an essential element” of the non-moving party’s claim.



                                                 3
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 4 of 11



Simsbury-Avon Preservation Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199, 204 (2d Cir.

2009). There is a genuine issue of material fact if a reasonable jury could decide in the non-

moving party’s favor. Nabisco, Inc. v. Warner-Lambert Co., 220 F.3d 43, 45 (2d Cir. 2000).

The court “is not to weigh the evidence but is instead required to view the evidence in the light

most favorable to the party opposing summary judgment, to draw all reasonable inferences in

favor of that party, and to eschew credibility assessments.” Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 122 (2d Cir. 2004) (internal quotation marks omitted).

       To survive a summary judgment motion, the non-moving party “must come forward with

specific evidence demonstrating the existence of a genuine dispute of material fact.” Brown v.

Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). In doing so, the non-moving party “must do

more than simply show that there is some metaphysical doubt as to the material facts . . . and

may not rely on conclusory allegations or unsubstantiated speculation.” Id. (internal quotation

marks and citation omitted).

       Finally, “[i]t is well established that the submissions of a pro se litigant must be

construed liberally and interpreted ‘to raise the strongest arguments that they suggest.’”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (emphasis omitted)

(quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)). “This policy of liberally

construing pro se submissions is driven by the understanding that ‘[i]mplicit in the right of self-

representation is an obligation on the part of the court to make reasonable allowances to protect

pro se litigants from inadvertent forfeiture of important rights because of their lack of legal

training.’” Id. at 475 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.1983)).

       Although “direct evidence of discriminatory intent is rare and such intent often must be

inferred from circumstantial evidence found in affidavits and depositions . . . [n]onetheless,



                                                  4
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 5 of 11



summary judgment remains available for the dismissal of discrimination claims in cases lacking

genuine issues of material fact.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d

Cir. 2006) (internal quotation marks and citations omitted); see also Abdu-Brisson v. Delta Air

Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001) (It is “beyond cavil that summary judgment may be

appropriate even in the fact-intensive context of discrimination cases.”).

III.   DISCUSSION

       An employment discrimination claim under the ADEA follows the familiar three-part

burden shifting framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Under this framework, the “the plaintiff bears the initial burden of establishing a prima facie case

of discrimination.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010). Once

this requirement is met “the burden shifts to the defendant to articulate some legitimate,

nondiscriminatory reason for its action.” Id. (quotation omitted). “Once such a reason is

provided, the plaintiff can no longer rely on the prima facie case, but may still prevail if she can

show that the employer’s determination was in fact the result of discrimination.” Id.

Specifically, a plaintiff at this final stage in the burden shifting analysis must, to defeat summary

judgment, “present[] facts, which taken in [her] favor, suffice to show that a triable issue exists

as to whether her age was a but for cause of” the adverse employment action against her.

Delaney v. Bank of Am. Corp., 766 F.3d 163, 168 (2d Cir. 2014) (per curiam). The same

framework applies to age discrimination claims under the NYSHRL and NYCHRL, except that,

for at least the NYCHRL, the plaintiff need not establish “but-for” causation but must only show

a “causal link between age bias” and the employer’s decision. Velazco v. Columbus Citizens

Found., 778 F.3d 409, 411 (2d Cir. 2015) (per curiam). Regardless of the causation standard

applied, the Court finds that summary judgment in favor of Defendants is warranted.



                                                  5
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 6 of 11



       To establish a prima facie case of age discrimination, Plaintiff “must show (1) that she

was within the protected age group, (2) that she was qualified for the position, (3) that she

experienced adverse employment action, and (4) that such action occurred under circumstances

giving rise to an inference of discrimination.” Gorzynski, 596 F.3d at 107. The inference of

discrimination “can arise from circumstances including, but not limited to, the employer’s

criticism of the plaintiff’s performance in [ageist] degrading terms; or its invidious comments

about others in the employee’s protected group; or the more favorable treatment of employees

not in the protected group; or the sequence of events leading to the plaintiff’s discharge[;]. . . [or]

when an employer replaces a terminated or demoted employee with an individual outside the

employee’s protected class.” Littlejohn v. City of New York, 795 F.3d 297, 312-13 (2d Cir. 2015)

(quotation omitted).

       In this case, there is no genuine dispute of material fact that Plaintiff cannot establish a

prima facie of age discrimination on her remaining claims for three independent reasons.

       First, no reasonable factfinder could conclude that Plaintiff was actually terminated or

demoted. Rather, the evidence indisputably shows that she voluntarily stopped working at P.S.

30M. Defendants have attached a record of Plaintiff’s activity on the SubCentral system. It

indicates that on Thursday, March 20, 2014 Plaintiff cancelled her assignment at P.S. 30M for

the next week. See Exhibit G to the Declaration of John Corbin Carter, Dkt. No. 79-7. There are

four relevant entries. First, at 3:08 p.m. on March 20, 2014, there was an assignment entered

into the system for Plaintiff to work at P.S. 30M for March 24, 2014 through March 28, 2014.

The entry states the assignment was “Pre Arranged.” At 3:10 p.m. the record indicates that the

assignment was “Cancelled by Administrator.” But the next entry, also at 3:10 p.m., restores the

P.S. 30M assignment for the week of March 24th, again with the explanation that the assignment



                                                   6
          Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 7 of 11



is “Pre Arranged.” Then, at 4:10 p.m. on March 20th, the SubCentral record indicates that the

P.S. 30M assignment for the week of March 24th was “Cancelled by Substitute” with the code “7

– Previous Assignment.” At her deposition, Plaintiff testified that this code would be used to

decline an assignment because the substitute teacher was taking an assignment at a different

school. See Exhibit B to the Declaration of John Corbin Carter, Dkt. No. 79-2 (“Plaintiff Tr.”),

at 131-32. The records also shows that she accepted an assignment at a different school the next

day. See Exhibit G to the Declaration of John Corbin Carter, Dkt. No. 79-7. The SubCentral

entries thus indicate that Plaintiff was not terminated. Instead, Defendants offered to continue

Plaintiff’s work at P.S. 30M and she declined. These records are corroborated by deposition

testimony from Stinson that the school was expecting her to continue the assignment and was

surprised when she did not show up to teach K-229. See Exhibit F to the Declaration of John

Corbin Carter, Dkt. No. 79-6 (“Stinson Tr.”), at 112-13, 120-21.

        Plaintiff provides no evidence that she was terminated, and does not give an explanation

as to why the SubCentral record would indicate that she declined to continue her work at P.S.

30M.1 She repeatedly notes that the assignment for the week of March 24th was initially

cancelled. But Plaintiff entirely ignores the fact that the assignment appears to have been

restored less than a minute later and then cancelled by her. And while Plaintiff claims that she

was asked to take some vacation time by the school, she admits in her Amended Complaint that

she was only told to “take one (1) day off.” Amended Complaint ¶ 38; see Bellefonte Re Ins. Co.

v. Argonaut Ins. Co., 757 F.2d 523, 528 (2d Cir. 1985) (“A party’s assertion of fact in a pleading


1
 Throughout her opposition materials, Plaintiff cites to deposition transcript excerpts and other materials that she
did not provide to the Court. As Plaintiff was warned in the Local Rule 56.2 notice, she “must submit evidence,
such as witness statements or documents, countering the facts asserted by the Defendants and raising material issues
of fact for trial” in order to defeat summary judgment. Dkt. No. 83. Plaintiff also occasionally references an
opinion from another lawsuit against Defendants that relies on allegations made in the complaint from the lawsuit.
Just as Plaintiff cannot “oppose summary judgment simply by relying upon the allegations in [her] complaint,” she
cannot also rely on the allegations in someone else’s complaint. Id.

                                                         7
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 8 of 11



is a judicial admission by which it normally is bound throughout the course of the proceeding.”).

This conversation would explain why she did not work on March 21 but does not explain why

she would decline an assignment for the following week. There is thus no genuine dispute of

material fact that Plaintiff decided to leave P.S. 30M voluntarily.

       Second, no reasonable factfinder could conclude that Plaintiff’s departure “occurred

under circumstances giving rise to an inference of discrimination.” Gorzynski, 596 F.3d at 107.

Plaintiff testified at her deposition that she does not recall Stinson making any comments about

anyone’s age, derogatory or otherwise. See Plaintiff Tr. 47. It is also undisputed that the

substitute teacher who Defendants found to cover K-229 after Plaintiff left, Rudine Wright, was

only two years younger than Plaintiff. Defendants 56.1 ¶ 15; Plaintiff 56.1 ¶ 15. Indeed,

Plaintiff suggests that Wright was only hired because she was a friend or relative of Stinson.

Plaintiff 56.1 ¶ 15. Moreover, Plaintiff repeatedly argues that Defendants removed her from the

K-229 position, because if she had stayed there for more than 30 consecutive work days, she

would have been entitled to higher pay under DOE policy. See, e.g., Plaintiff’s Memorandum of

Law in Opposition, Dkt. No. 100 at 7, 11, 15-19, 23. Indeed, Plaintiff alleges a similar

motivation as to why she did not get the permanent K-229 position for the 2014-15 school year.

She claims that under DOE rules, the school would have had to have paid her more than a new

teacher because of her years of service teaching. See Plaintiff Tr. 98. But under the ADEA, “age

and years of service are analytically distinct.” Hazen Paper Co. v. Biggins, 507 U.S. 604, 611

(1993). An employer does not engage in age discrimination under the ADEA when they

terminate someone solely because she has worked more days or years than her replacement and

would therefore be entitled to higher pay.




                                                 8
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 9 of 11



       Third, no reasonable factfinder could conclude that Plaintiff would have had an

entitlement to the full-time K-229 position for the 2014-15 school year or that she applied for the

permanent position. In her Amended Complaint, Plaintiff alleges that if she had continued to

work in the K-229 slot, then she would have been entitled to the permanent full-time position for

the 2014-15 school year without having to apply for it, based on DOE and union rules. See

Amended Complaint ¶ 27. Defendants counter this assertion with testimony that all full-time

teachers must go through a regular application process and that this policy is therefore

nonexistent. See Stinson Tr. 24-25; see also Declaration of Peter Ianniello, Dkt. No. 81, ¶ 4.

Plaintiff provides no contrary evidence or any proof of the existence of this policy. See Plaintiff

Tr. 70-72. And it seems implausible that Plaintiff would become entitled to the K-229 position

even before Lydia Torgbor even retired and relinquished that slot.

       Furthermore, Plaintiff does not dispute that she did not in fact apply for the full-time K-

229 position for the 2014-15 school year. Defendants 56.1 ¶ 29; Plaintiff 56.1 ¶ 29. In her 56.1

statement, Plaintiff claims that she was unable to apply to the vacancy, because Stinson gave her

a poor performance rating. She claims that this poor performance rating blocked her from the

entire DOE system. But this contradicts Plaintiff’s own deposition testimony that she was able

to access the DOE application system and had the option to apply to P.S. 30M but for whatever

reason failed to do so. See Plaintiff Tr. 120-21. Additionally, Plaintiff admits that she only

became aware of the unsatisfactory rating in September of 2014. See Amended Complaint ¶ 36;

Plaintiff’s Memorandum of Law in Opposition, Dkt. No. 100, at 31, 35. But it is undisputed that

Defendants applied and interviewed the new permanent K-229 teacher in July and August of

2014. See Defendants 56.1 ¶ 30; Plaintiff 56.1 ¶ 30. There is no genuine dispute of material fact

that Plaintiff could not receive the 2014-15 K-229 position without applying and that she also



                                                 9
        Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 10 of 11



failed to apply for the position. Therefore, Defendants’ failure to hire her for the permanent K-

229 position cannot constitute age discrimination and the age of the teacher who was hired

cannot support an inference of age discrimination. See Taylor v. City of New York, 207 F. Supp.

3d 293, 306 (S.D.N.Y. 2016).

       Plaintiff’s only remaining claims in this litigation pertained to her allegation that “she

was discriminated against in her termination/demotion from the PS 30M K-229 position, when

she was entitled to return for the 2014-2015 school year.” Dkt. No. 50 at 20. However, no

reasonable factfinder could conclude that Plaintiff was terminated or demoted from the K-229

position, that the circumstances of her departure give rise to an inference of discrimination, or

that she would have been entitled to return for the 2014-15 school year. Accordingly, summary

judgment is warranted in favor of Defendants on the remaining ADEA, NYSHRL, and

NYCHRL claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

The Clerk of Court is respectfully directed to enter judgment and close this case.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is also respectfully directed to mail a copy of this Memorandum

Opinion and Order to Plaintiff.



       This resolves Dkt. No. 77.



                                                 10
      Case 1:17-cv-01996-AJN Document 107 Filed 04/29/20 Page 11 of 11



              29 2020
Dated: April ____,
       New York, New York
                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge




                                     11
